DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final action in response to the communications filed on 8/29/2022. Claims 1 and 3-15 are currently pending; Claims 6-15 were withdrawn; and Claims 1 and 3-5 have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1 and 3-5 are determined to be directed to an abstract idea. 
The claims 1 and 3-5 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without a practical application and without providing significantly more. 
Regarding Step 1 of the subject matter eligibility test per MPEP 2106.03, Claims 1 and 3-5 are directed to a platform (i.e., apparatus/machine), which are directed to one of the four statutory categories of invention. 
Regarding Step 2A-Prong 1 of the subject matter eligibility test per MPEP 2106.04, Claim 1 is directed specifically to the abstract idea of generating and managing candidate datasets for job postings by responsive to job postings specifying at least one deemphasized factor definition, query a bank of platform users each having a value for a deemphasized factor and a value for one of a plurality of emphasized factors to generate pre-released datasets of candidate employees for the job postings according to a matching between the value for the deemphasized factor of each of the platform users and the at least one deemphasized factor definition, responsive to detecting a trigger event including a passage of a predetermined amount of time, evaluate a factor frequency for each of the plurality of emphasized factors of the pre-released datasets of candidate employees, responsive to the factor frequency for one of the plurality of emphasized factors being less than a threshold, altering a priority parameter for each of the platform users having the one of the plurality of emphasized factors such that the factor frequency for the one of the plurality of emphasized factors will increase for subsequent queries of the bank of platform users to increase occurrence of the platform users having the one of the plurality of emphasized factors in subsequent pre-released datasets of candidate employees resulting from the subsequent queries, and outputting the pre-released datasets; all of which include mental processes (i.e., evaluating and analyzing data regarding factors of users and other requirements/parameters/thresholds for a judgement and opinion on candidate matching for job postings) and certain methods of organizing human activities based on managing personal behavior and interactions between people (following rules and instructions to generate and output a dataset of matching candidates for a job posting). Claims 3-5 are directed to performing the abstract idea of claim 1 with further details provided for trigger event and the threshold, which includes mental processes and certain methods of organizing human activity for similar reasons as provided above for claim 1. After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself. 
Regarding Step 2A-Prong 2 of the subject matter eligibility test per MPEP 2106.04(d) and 2106.05, while the claims 1 and 3-5 recite additional elements which are hardware or software elements, such as a career management platform comprising: one or more processors configured to {perform the functions of the invention}, bank of platform (if alternatively interpreted as an electronic repository such as a database), these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Regarding Step 2B of the subject matter eligibility test per MPEP 2106.05, while the claims 1 and 3-5 recite additional elements which are hardware or software elements, such as a career management platform comprising: one or more processors configured to {perform the functions of the invention}, bank of platform (if alternatively interpreted as an electronic repository such as a database), these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Therefore, since there are no limitations in the claims 1 and 3-5 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen et al (US 20190138614 A1).
As per claim 1, Shen teaches a career management platform (abstract) comprising: 
one or more processors configured to, responsive to job postings specifying at least one deemphasized factor definition (Abstract and para. 0035, regarding matching teachers with students (i.e., job); para. 0009, 0019, 0048, regarding the processor(s)), 
query a bank of platform users each having a value for a deemphasized factor and a value for one of a plurality of emphasized factors to generate pre-released datasets of candidate employees for the job postings according to a matching between the value for the deemphasized factor of each of the platform users and the at least one deemphasized factor definition (para. 0035, regarding searching matching teachers from a teacher database to students in a student database wherein “different priorities can be set for different personal parameters, and the personal parameters with lower priorities may be disregarded, especially when the number of candidate teachers matching the high-priority parameters is small. For example, parameters such as age, gender, etc., can be set with a relatively higher priority, while region, etc., can be set with a relatively lower priority” – lower priority (deemphasized) and higher priority (emphasized)), 
responsive to detecting a trigger event including a passage of a predetermined amount of time, evaluate a factor frequency for each of the plurality of emphasized factors of the pre-released datasets of candidate employees (para. 0035, “a teacher list may be obtained first according to the situation where a plurality of parameters are the same (for example, a parameters, which depends on the number M of the personal parameters of the target student, n is not greater than M). When there are few candidate teachers included in the teacher list obtained by the situation where a plurality of parameters are the same, the teacher list may be obtained again with fewer parameters (e.g., n−1, n−2 . . . down to 1) until the number of candidate teachers meets the requirement for a predetermined number. This approach can not only improve the relevance of candidate teachers, but also avoid the situation where the requirements for parameters are too strict to get enough candidate teachers” wherein the predetermined amount of time passage is after each round of obtaining the teacher list), 
responsive to the factor frequency for one of the plurality of emphasized factors being less than a threshold, altering a priority parameter for each of the platform users having the one of the plurality of emphasized factors such that the factor frequency for the one of the plurality of emphasized factors will increase for subsequent queries of the bank of platform users to increase occurrence of the platform users having the one of the plurality of emphasized factors in subsequent pre-released datasets of candidate employees resulting from the subsequent queries (para. 0035, “a teacher list may be obtained first according to the situation where a plurality of parameters are the same (for example, a parameters, which depends on the number M of the personal parameters of the target student, n is not greater than M). When there are few candidate teachers included in the teacher list obtained by the situation where a plurality of parameters are the same, the teacher list may be obtained again with fewer parameters (e.g., n−1, n−2 . . . down to 1) until the number of candidate teachers meets the requirement for a predetermined number. This approach can not only improve the relevance of candidate teachers, but also avoid the situation where the requirements for parameters are too strict to get enough candidate teachers”), and 
outputting the pre-released datasets (Abstract, “providing the target student with the ranked candidate teacher list”; also see para. 0045-0046). 

As per claim 3, Shen teaches a system as recited for claim 2 above. Shen further teaches wherein the trigger event is based on a comparison between the factor frequency and a predetermined frequency threshold (para. 0035, “a teacher list may be obtained first according to the situation where a plurality of parameters are the same (for example, a parameters, which depends on the number M of the personal parameters of the target student, n is not greater than M). When there are few candidate teachers included in the teacher list obtained by the situation where a plurality of parameters are the same, the teacher list may be obtained again with fewer parameters (e.g., n−1, n−2 . . . down to 1) until the number of candidate teachers meets the requirement for a predetermined number. This approach can not only improve the relevance of candidate teachers, but also avoid the situation where the requirements for parameters are too strict to get enough candidate teachers”).

As per claim 4, Shen teaches a system as recited for claim 1 above. Shen further teaches wherein the threshold is predetermined (para. 0035, “a teacher list may be obtained first according to the situation where a plurality of parameters are the same (for example, a parameters, which depends on the number M of the personal parameters of the target student, n is not greater than M). When there are few candidate teachers included in the teacher list obtained by the situation where a plurality of parameters are the same, the teacher list may be obtained again with fewer parameters (e.g., n−1, n−2 . . . down to 1) until the number of candidate teachers meets the requirement for a predetermined number. This approach can not only improve the relevance of candidate teachers, but also avoid the situation where the requirements for parameters are too strict to get enough candidate teachers”).

As per claim 5, Shen teaches a system as recited for claim 1 above. Shen further teaches wherein the threshold is based on another factor frequency for each of the plurality of emphasized factors of the bank of platform users (para. 0035, “a teacher list may be obtained first according to the situation where a plurality of parameters are the same (for example, a parameters, which depends on the number M of the personal parameters of the target student, n is not greater than M). When there are few candidate teachers included in the teacher list obtained by the situation where a plurality of parameters are the same, the teacher list may be obtained again with fewer parameters (e.g., n−1, n−2 . . . down to 1) until the number of candidate teachers meets the requirement for a predetermined number. This approach can not only improve the relevance of candidate teachers, but also avoid the situation where the requirements for parameters are too strict to get enough candidate teachers… different priorities can be set for different personal parameters, and the personal parameters with lower priorities may be disregarded, especially when the number of candidate teachers matching the high-priority parameters is small. For example, parameters such as age, gender, etc., can be set with a relatively higher priority, while region, etc., can be set with a relatively lower priority”).

Response to Arguments
Applicant’s arguments have been considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments for Rejections under 35 U.A.C. 101:
Applicant’s arguments based on DDR holdings have been found to be unpersuasive. Applicant’s claimed invention is not rooted in computer technology, but rather, merely addresses statistical accuracy of candidate selection as compared to parameters, some of which are called emphasized and others deemphasized (i.e., weighted). The technological elements, generic computing technologies, of the claims are merely used as a tool without any change or improvement. 


Arguments for Rejections under 35 U.A.C. 102:
Regarding Applicant’s amended limitation (formerly part of claim 2) “responsive to detecting a trigger event including a passage of a predetermined amount of time, evaluate a factor frequency for each of the plurality of emphasized factors of the pre-released datasets of candidate employees”, herein the passage of predetermined amount of time is interpreted as after passage/completion of each iteration of picking/obtaining candidates based on a set of parameters. Note that a predetermined amount of time, unless it is presented as a number/range of minutes/hours etc can also be expressed in terms of a target, in this case completion of each iteration or round of picking/obtaining the candidates.
Other arguments presented for this rejection merely attempts to read the specification into the claims for a narrow interpretation of the claimed limitations. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624